Citation Nr: 1606628	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  11-28 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral hip disability, including a right total hip replacement.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1963 to August 1993.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Foreign Cases Division of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  There was no right or left hip injury during service.

2.  The Veteran had chronic symptoms of bilateral hip pain during service.

3.  The Veteran has had continuous symptoms of bilateral hip pain since service.  

4.  The Veteran currently has current bilateral hip arthritis.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hip arthritis, to include a right total hip replacement, are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  For reasons explained below, the Board is granting service connection for bilateral hip arthritis, including a total right hip replacement.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with bilateral hip arthritis.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis

The Veteran contends that the current bilateral hip disability, diagnosed as bilateral coxarthrosis (i.e., bilateral hip arthritis) with a right total hip replacement performed in 2007, is related to the bilateral hip symptoms that were manifested during service.  As the Board is granting service connection for chronic symptoms of bilateral hip pain during service and continuous symptoms of bilateral hip pain since service, other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides actual case questions of law or fact).

After a review of all the lay and medical evidence of record, the Board finds that the evidence weighs against a finding of a right or left hip injury during service.  The Veteran does not contend, and the evidence does not show, that there was a right or left hip injury during service.  See, e.g., April 1993 service consultation report (denying a history of trauma during treatment for hip pain); September 2002 VA urgent care note (denying a history of hip injury).  

The evidence is in equipoise on the question of whether chronic symptoms of bilateral hip pain were manifested during service.  Although the service treatment records show no diagnosis of arthritis for the right or left hip during service, the Veteran sought medical treatment for right hip (or inguinal) pain on several occasions in 1993, and reported at those times that he had experienced hip pain for approximately one-and-a-half to two years (i.e., since 1991).  While there was no report, complaint, diagnosis, or treatment for left hip pain during service, the Veteran has competently reported during the course of the appeal that he experienced chronic symptoms of bilateral hip pain during service, and there is no clear indication that the account is not credible, particularly given the positive answers recorded on the December 1991 service report of medical history when the Veteran was asked whether he then had or had ever had swollen or painful joints or arthritis, rheumatism, or bursitis.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that chronic symptoms of bilateral hip pain were manifested during service.  

The evidence is also at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms of bilateral hip arthritis since service to warrant presumptive service connection for arthritis under 38 C.F.R. § 3.303(b).  During the course of the appeal, the Veteran competently reported that he continued to experience symptoms of bilateral hip pain after service retirement.  The account is consistent with photographs reportedly taken in 1994 (i.e., within a year of service retirement) showing use of a cane due to hip pain, and the February 2010 letter from a private medical provider noting treatment of hip pain since 1993.  Other evidence of record suggesting that bilateral hip pain had its onset in 1998 (i.e., approximately five years after service retirement) is outweighed by the evidence showing bilateral hip pain during service and since service.  The evidence suggesting bilateral hip pain since 1998 is of lesser probative value because it does not account for the symptoms of bilateral hip pain during service or the continuous symptoms of bilateral hip pain since service.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that the Veteran experienced "continuous" symptoms of bilateral hip arthritis since service, which is sufficient to warrant presumptive service connection under the provisions of 38 U.S.C.A. 
§ 1112 and 38 C.F.R. § 3.303(b).  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the post-service "continuity of symptoms" criteria for presumptive service connection for bilateral hip arthritis, including a right total hip replacement, have been met.  38 U.S.C.A. §§ 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  "Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service."  Walker at 1336. 


The Board is aware of the negative August 2010 VA medical opinion obtained in connection with the appeal; however, the opinion is of no probative value because the August 2010 VA reviewer based the opinion on the lack of documented evidence of right hip arthritis during service when radiographic imaging was not performed and the 14 year gap between service and the right total hip replacement.  The August 2010 VA reviewer did not consider continuous post-service symptoms of bilateral hip pain since service, which is contrary to the Board's finding.  See Buchanan v. Nicholson, 451 F. 3d. 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

Moreover, the August 2010 VA medical opinion is of no probative value because, in this case, service connection is presumed to have occurred due to found fact of "continuous" post-service symptoms of the chronic disease that were later diagnosed as bilateral hip arthritis.  Presumptive service connection is an "alternative path" or "alternative route" or "second route" or "avenue" to service connection.  See Walker at 1336, 1338-40.  As the evidence supports a finding of presumptive service connection based on "chronic" symptoms during service and "continuous" post-service symptoms of arthritis, the criteria for presumptive service connection at 38 C.F.R. § 3.303(b) have been met, so the Veteran or evidence was not required to also prove direct nexus to service under the provisions of 38 C.F.R. § 3.303(d).  See Walker at 1336 (stating that for presumptive service connection based on a "chronic" disease, "the veteran is relieved of the requirement to show a causal relationship between the condition in service and the" current disability).  As 

the Veteran was not required to establish direct nexus to service, the August 2010 VA medical opinion on the question of nexus to service was not required in this case, and does not constitute negative evidence against the appealed service connection issue.  


ORDER

Service connection for a bilateral hip arthritis, including a right total hip replacement, is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


